                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


DENISE W. DAVIS,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:18-CV-292-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court OVERRULES plaintiff's
objections to the M:&R [D.E. 25], ADOPTS the conclusions in the M&R [D.E. 24], DENIES
plaintiff's motion for judgment on the pleadings [D.E. 19], GRANTS defendant's motion for
judgment on the pleadings [D.E. 21 ], AFFIRMS defendant's final decision, and DISMISSES this
action.



This Judgment Filed and Entered on August 19, 2019, and Copies To:
Jonathan Blair Biser                                 (via CM/ECF electronic notification)
Elisa Donohoe                                        (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 19, 2019                              (By) /s/ Nicole Sellers
                                              Deputy Clerk
